         Case 8:13-cv-01863-PJM Document 43 Filed 05/14/20 Page 1 of 2




BRENNAN McKENNA & LAWLOR, CHTD
                                                                                     ATTORNEYS AT LAW
         _____________________________________________________________________________________________

6305 IVY LANE, SUITE 700
GREENBELT, MARYLAND 20770                                                    WILLIAM C. BRENNAN, JR.*
TELEPHONE (301) 474-0044                                                     WBRENNAN@BSM-LEGAL.COM
FAX (301) 474-5730                                                            *ADMITTED IN MARYLAND & D.C.


                                               May 15, 2020

BY ELECTRONIC FILING

Hon. Peter J. Messitte
U.S. District Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane, Suite 475A
Greenbelt, Maryland 20770

       RE: Lee Boyd Malvo v. Warden Mathena, et al., PJM-13-1863
       Parties’ Joint Status Report

Dear Judge Messitte:

        In accordance with the Court’s April 16, 2020 paperless request for a status report (ECF
42), the parties submit the following update:

       This Joint Status Report will supplement the most recent status report of September 25,
2019 (ECF 39).

                        Activity in Court of Special Appeals of Maryland

      The case remains stayed in the Court of Special Appeals. Malvo v. State, No. 1436, Sept.
Term 2017 (Md. Ct. Spec. App., filed Nov. 9, 2017).

                          Activity in the Court of Appeals of Maryland

       Mr. Malvo’s “prejudgment” certiorari petition before the Court of Appeals of Maryland
remains pending. Malvo v. State, Pet. No. 476, Sept. Term 2017 (Md., filed Jan. 25, 2018).

                           Activity in the United States Supreme Court

        Mr. Malvo’s case was argued before the United States Supreme Court on October 16,
2019 (Mathena v. Malvo, No. 18-217). The case was dismissed on February 26, 2020 pursuant to
Rule 46.1 because Virginia Gov. Ralph Northam signed legislation that created the possibility of
parole for juvenile offenders serving sentences of 20 years to life. (Attachment A.)
         Case 8:13-cv-01863-PJM Document 43 Filed 05/14/20 Page 2 of 2
Hon. Peter J. Messitte
May 15, 2020
Page 2 of 2

                                             Conclusion

       In light of this history, the parties urge the Court to maintain the stay in this case and
allow the ongoing state appellate proceedings to run their normal course.

                                                       Respectfully submitted,

                                                       /s/ William C. Brennan, Jr.
                                                       WILLIAM C. BRENNAN, JR.
                                                       Bar. No. 00465
                                                       Counsel for Petitioner

                                                       /s/ Daniel J. Jawor
                                                       DANIEL J. JAWOR
                                                       Assistant Attorney General
                                                       Senior Counsel for Federal Habeas Corpus
                                                       Litigation
                                                       Bar No. 28699
                                                       Counsel for Respondents
